Exhibit 10(f)

KIMBALL INTERNATIONAL, INC.
1996 DIRECTOR STOCK COMPENSATION AND OPTION PLAN



    1. PURPOSE. The purpose of the Kimball International, Inc. 1996 Director
Stock Compensation and Option Plan (the "Plan") is to foster and promote the
long-term financial success of Kimball International, Inc. (the "Company") by
(i) aligning the personal interests of the directors with those of the Company's
Share Owners and (ii) attracting and retaining outstanding persons to serve as
directors by enabling them to participate in the Company's growth through stock
ownership.



    2. SHARE RESERVED UNDER THE PLAN. There is hereby reserved for issuance
under the Plan an aggregate of 125,000 shares of Class B Common Stock of the
Company ("Common Stock") which may be authorized and unissued or treasury
shares. If there is a lapse, expiration, termination or cancellation of any
option granted under this Plan, all shares then subject to such option may again
be used under this Plan.



    3. PARTICIPATION. Participation in this Plan is open to all members of the
Board of Directors of the Company, whether or not they are salaried officers or
employees of the Company or any subsidiary.



    4. ELECTION TO RECEIVE ANNUAL RETAINER AND FEES IN SHARES OF COMPANY STOCK.
Each director may make an election to receive all or a 25%, 50% or 75% portion
of his or her annual retainer fee and all or a 50% portion of his or her
periodic meeting fees in shares of Company Common Stock. An election pursuant to
this paragraph must be made in writing and delivered to the Secretary of the
Company before the first day of the director's first annual retainer period for
which the election is to be effective. Any election shall be effective from the
first day of the retainer period and for successive retainer periods until
terminated by the director by written notice given not less than ten days prior
to the commencement of a retainer period. The election will entitle the director
to receive on the first day of any annual retainer period for which the election
is effective a number of shares of Company stock determined by dividing the
retainer fee (or the elected portion thereof) for that retainer period by the
fair market value of one share of the Company's Common Stock as of the first day
of the retainer period. In the event any person becomes a director other than at
the beginning of an annual retainer period, such person may make an election
before the date on which such person becomes a director and will receive all or
a portion of his or her retainer for the balance of such annual retainer period
in shares of Company stock determined by dividing all or the elected portion of
the retainer for the balance of such retainer period by the fair market value of
one share of the Company's Common Stock on the first day of the period of
service.



    An election will also entitle the director to receive at the end of each
six-month period during which the election is effective a number of shares of
Company stock determined by dividing the meeting fees for the immediately
preceding six-month period by the fair market value of one share of the
Company's Common Stock as of the last day of such immediately preceding
six-month period.



    Any fraction of a share shall be disregarded and the remaining amount of the
retainer or meeting fees shall be paid in cash.

    For purposes of this paragraph, an annual retainer period shall begin
immediately after an annual meeting of the Share Owners of the Company and end
immediately before the succeeding annual meeting.



    5. OPTIONS TO BE GRANTED UNDER THE PLAN. Each director receiving shares of
Common Stock on any date during an annual retainer period pursuant to paragraph
4 hereof shall automatically be granted a non-qualified stock option on that
date, at an option price equal to the fair market value of the Common Stock on
that date. The number of shares subject to the option shall be equal to 50% of
the number of shares received by the director on that date pursuant to paragraph
4 hereof. Any fraction of a share shall be disregarded. The option shall be
subject to the following terms and conditions:



    (i) No option may be exercised during the first two years following the date
of grant. Each option shall be fully
    exercisable on or after the second anniversary of the date of grant. An
option shall also become fully
    exercisable upon the death of a director while serving on the Board or upon
the retirement of a director from
    the Board at any time at or after age 62 or with the consent of the Board.



    (ii) No option may be exercised after termination of the director's service
on the Board for any reason other
    than death or retirement. Any option granted under the Plan may be exercised
for 12 months after retirement
    or death. However, no option may be exercised more than five years from the
date the option is granted.



    (iii) An option may be exercised by delivery of written notice of exercise
to the Secretary of the Company,
    accompanied by a check payable to the order of the Company for the full
purchase price of the shares being
    purchased and any required tax withholding.



    (iv) Any option shall not be transferable other than by will or the laws of
descent and distribution and shall be
    exercisable during the director's lifetime only by the director or the
director's guardian or legal representative.
    If a director dies during the option period, any option may be exercised by
his or her estate or the person to
    whom the option passes by will or the laws of descent and distribution.
Notwithstanding the foregoing, an
    option may be transferred to the director's immediate family or trusts or
family partnerships for the benefit of
    such persons.



    (v) The grant of any option may also be subject to other provisions as the
Company deems appropriate,
    including, without limitation, provisions imposing restrictions on resale or
other disposition of the Common
    Stock issuable upon exercise of any option and such provisions as may be
appropriate to comply with federal
    or state securities laws and stock exchange requirements.



    (vi) If the Company shall at any time change the number of issued shares of
Common Stock without new
    consideration to the Company (such as by stock dividend or stock split), the
total number of shares reserved
    for issuance under this Plan and the number of shares covered by each
outstanding option shall be adjusted so
    that the consideration payable to the Company and the value of each option
shall not be changed. If, during
    the term of any option, the Common Stock of the Company shall be changed
into another kind of stock or
    into securities of another corporation or cash or other property, whether as
a result of reorganization, sale,
    merger, consolidation or other similar transaction, the holder of any option
shall thereafter be entitled to
    receive upon its due exercise the securities, cash or other consideration
the holder would have been entitled to
    receive immediately prior to the effective date of any such transaction for
shares of Common Stock not
    theretofore purchased which could have been acquired through the exercise of
such option.



    6. ADMINISTRATION. This Plan is intended to be self-governing and requires
no discretionary action by any administrative body with respect to any
transaction under the Plan. All grants of options to directors under the Plan
shall be automatic and nondiscretionary and shall be made strictly in accordance
with the terms of the Plan. To the extent, if any, that questions of
administration arise, they shall be resolved by the entire Board of Directors.



    7. FAIR MARKET VALUE. For purposes of this Plan, fair market value shall
mean the average of the closing price of the Company's Common Stock during the
ten trading-day period ending on the valuation date and the five trading-day
period immediately after such date as reported on the NASDAQ National Market
System in the Wall Street Journal, Midwest Edition.



    8. TAXES. The Company shall be entitled to withhold the amount of any tax
attributable to any shares deliverable under the Plan after giving the person
entitled to receive such delivery notice as far in advance as practicable and
the Company may defer making delivery, if any such tax is payable, until
indemnified to its satisfaction.



    9. AMENDMENT, SUSPENSION AND TERMINATION OF PLAN. The Board of Directors may
suspend or terminate the Plan at any time and may amend it from time to time in
such respects as the Board of Directors may deem advisable in order that any
grants thereunder shall conform to, or otherwise reflect, any change in
applicable laws or regulations, or to permit the Company or its directors to
enjoy the benefits of any change in applicable laws or regulations; provided,
however, that no amendment shall be made without Share Owner approval, which
increases the number of shares reserved for issuance hereunder. No such
amendment, suspension or termination shall impair the rights of directors under
any outstanding options.



    10. SHARE OWNER APPROVAL; TERM. This Plan was adopted by the Board of
Directors of the Company on August 13, 1996. The Plan shall be null and void if
Share Owner approval is not obtained at the 1996 annual meeting. The term of the
Plan shall be for a ten-year period from the date of Share Owner approval.

 

This exhibit has not been adjusted for the 1997 stock split.

 